OHIEE JUSTICE BENNETT
delivered the opinion op the court.
By this proceeding the estate proposed to be taxed is the mineral estate of the appellant, which he holds by separate title, another holding the surface title. It is settled by this court that an estate in fee carries with it all metals and' minerals thereunder, but the surface and the mineral interests may be conveyed to different persons and become separate ¡property, and each «interest conveyed, if the minerals are conveyed in place, will be land. In other words, the minerals’ and the surface interests may, by separate conveyance, become separate pieces of real estate, and held by different persons, and each estate may be separately seized and sold by execution, and each may be defeated by the statute of limitations as any other real estate. (See Kincaid, &c., v. McGrowan, &c., 88 Ky., 91, where the matter is fully discussed.) The mineral estate, when severed <by conveyance, being-separate real estate, may be taxed as other real estate.
The judgment is affirmed.